IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter Of                          :   No. 2409 Disciplinary Docket No. 3
                                          :
ALICE ANNE PELLEGRINO                     :   No. 130 DB 2017
                                          :
                                          :   Attorney Registration No. 67489
                                          :
                                          :   (Delaware County)

                                       ORDER


PER CURIAM


      AND NOW, this 18th day of May, 2018, on certification by the Disciplinary Board

that Alice Anne Pellegrino, who was suspended for a period of six months, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Alice

Anne Pellegrino shall be returned to administrative suspension.